Citation Nr: 0009304	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In February 1998, the 
Board remanded the case for additional development.  The RO 
attempted to complete the requested development and the case 
is now ready for appellate review.


FINDINGS OF FACT

1.  Entitlement to a permanent and total rating for pension 
purposes cannot be established without a current VA 
examination.

2.  Good cause for the veteran's failure to report for VA 
examinations scheduled in June and July 1999 has not been 
shown.


CONCLUSION OF LAW

Assignment of a permanent and total rating for pension 
purposes is not warranted.  38 U.S.C.A. § 1155, 1521 (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 3.655, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the October 1994 rating decision adjudicating the 
veteran's claim for a permanent and total rating for pension 
purposes, the RO considered his service-connected 
epididymitis with abdominal pain, and his nonservice-
connected disabilities consisting of left hand arthritis, 
right hand arthritis, well-healed appendectomy scar, healed 
left forearm scar, and right thigh scar residual of femoral 
blood vessel repair.  Based upon additional evidence received 
after the October 1994 denial, the RO recognized in rating 
decision of June 1995 that the veteran also had been 
diagnosed with cirrhosis with anemia, hemorrhoids, hepatitis 
C, and history of congestive heart failure.

Beginning in March 1997, correspondences mailed to the 
veteran were returned as undeliverable.  The veteran's 
representative was contacted to try to find a current address 
for the veteran.  The representative, however, was 
unsuccessful in finding information as to the veteran's 
current mailing address.  The appeal process continued 
regardless and letters were sent to the veteran at his last 
known address of record.

In February 1998, the Board remanded the case for further 
development.  The Board noted at that time that the veteran 
had not recently been in contact with the RO or his 
representative, and his current address was unknown.  The 
Board again notes that the "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the claimant's responsibility to inform the VA 
of his current mailing address.  

The RO attempted to complete the additional development set 
forth in the February 1998 Board remand.  In letters dated in 
July 1998 and March 1999, mailed to the veteran's most 
current address of record, the RO requested that the veteran 
submit additional evidence.  The letters were returned to the 
RO as undeliverable.

VA examinations were scheduled in June 1999 and July 1999.  
An unsuccessful attempt to contact the veteran by telephone 
to notify him of the scheduled examination was noted.  
Apparently, the telephone number for the veteran was not 
current.  Therefore, the veteran was sent notices of these 
scheduled examinations at his most current address of record.  
The veteran failed to report to the examinations.

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is "permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct[.]"  38 U.S.C.A. § 
1521 (West 1991).  The veteran in the present case satisfies 
the requirement of serving during a period of war.  38 C.F.R. 
§ 3.2(f) (1999).  Therefore, the issue of entitlement to 
pension turns on whether he is now found to be permanently 
and totally disabled.  In this regard, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  See Roberts, supra.  Even in cases where the RO has 
identified a disability and assigned a rating, further 
development may be required in order to apply the rating 
criteria by which the identified disability is evaluated.  In 
the present case, the Board remanded the case in February 
1998 finding that a VA examination was necessary to determine 
the current extent and severity of the veteran's medical 
disabilities.  The most recent VA examination had been 
completed in September 1994.  Consequently, it may be said 
that entitlement to the claimed benefit turns on further 
evidentiary development, most particularly the results of a 
VA examination to determine the current severity of the 
veteran's disabilities.

VA regulations provide that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655 (1999).  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.  

Because the veteran's failure to report for the VA 
examinations scheduled in June and July 1999 is without 
explanation, it may be said that his absence from the 
scheduled evaluations was without good cause.  Consequently, 
the veteran's pension claim must be denied.  38 C.F.R. § 
3.655.


ORDER

The claim for a permanent and total rating for pension 
purposes is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

